 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-cv-01629-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    BOULDIN, et al.,
15                       Defendants.
16

17          Plaintiff Dylan Scott Corral (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 12, 2019, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 34.) On November 20,

23   2019, Plaintiff filed objections to the findings and recommendations. (ECF No. 35.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                        1
 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3          Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The Findings and Recommendations filed November 12, 2019 (ECF No. 34), are

 8   adopted in full;

 9          2. Plaintiff’s Second Amended Complaint is DISMISSED for failure to state a claim upon

10   which relief can be granted; and

11          3. The Clerk of the Court is directed to close this case.

12          IT IS SO ORDERED.

13   Dated: January 10, 2020

14

15

16                                        Troy L. Nunley
                                          United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
